397 Mich. 399 (1976)
245 N.W.2d 24
PEOPLE
v.
RICH
PEOPLE
v.
ROBINSON
Docket Nos. 56493, 56145, (Calendar Nos. 8, 9).
Supreme Court of Michigan.
Argued June 8, 1976.
Decided August 26, 1976.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and William L. Cahalan, Prosecuting Attorney, for the people.
Patricia J. Boyle, Principal Attorney, Research, Training & Appeals, and Larry L. Roberts, Assistant Prosecuting Attorney, for the people in Rich.
Edward Reilly Wilson, Research, Training & Appeals, and Maura D. Corrigan, Assistant Prosecuting Attorney, for the people in Robinson.
State Appellate Defender Office (by Norris J. Thomas, Jr.) for defendants.
FITZGERALD, J.
Defendant-appellee Rich was convicted by a jury on February 20, 1973 of breaking and entering with intent to commit larceny, contrary to MCLA 750.110; MSA 28.305. This conviction was reversed by the Court of Appeals in an unpublished per curiam opinion. Defendant-appellant Robinson was jury-convicted on July 3, 1973 of assault with intent to rob being armed, contrary to MCLA 750.89; MSA 28.284. This conviction was affirmed by the Court of Appeals in an unpublished per curiam opinion. We granted leave to appeal in each case to consider whether People v Crittle, 390 Mich. 367; 212 NW2d 196, decided November 21, 1973, should be retroactively applied.
In Crittle, the defendant was charged and convicted of armed robbery. His defense was that he lacked the requisite specific intent because he was intoxicated and/or because he intended nothing *402 more than a prank. There were some facts which were arguably supportive of each facet of this defense. The trial court charged the jury: "You would not, however, be justified in acquitting * * * unless you find * * * that he was not conscious of what he was doing or why he was doing it * * * ". 390 Mich. at 372. This instruction was held to be reversibly erroneous under the facts of Crittle because it charged the jury in effect that "if they found defendant only intended a drunken prank, they would be required to find the defendant guilty of robbery armed because in performing the prank he presumably knew what he was doing if not why he was doing it, * * * ". 390 Mich. at 373. The Court pointed out in footnote 1 of its opinion that the erroneous Crittle instruction did not even correctly state the rule of Roberts v People, 19 Mich. 401, 418 (1870). This application of the law to the specific facts of Crittle in part IV of that opinion is not directly applicable here.
The question of retroactive application to these cases concerns part V of the Crittle opinion, 390 Mich. at 373-374, wherein this Court opined that "trial judges would do well to follow Justice COOLEY'S language" in People v Walker, 38 Mich. 156, 158 (1878), in instructions on intoxication rather than the capacity standard of Roberts.
The capacity standard of Roberts was used in instructing both the Rich and Robinson juries. Neither Rich's nor Robinson's counsel objected to these instructions; neither defense counsel nor the trial judges had reason to anticipate this Court's overruling in Crittle of the longstanding precedent of Roberts v People.
When the issue of retroactivity arises, the case of Linkletter v Walker, 381 U.S. 618; 85 S. Ct. 1731; 14 L. Ed. 2d 601 (1965), is often used to determine a *403 solution. The Linkletter test measures the question of retroactivity by three key factors: (a) the purpose of the new rule; (b) the general reliance on the old rule; and (c) the effect of retroactive application of the new rule on the administration of justice. The purpose of part V of the Crittle opinion was prospective, to insure that juries would be more accurately instructed on the law of intoxication and that of specific intent. Even the language of part V of the Crittle opinion  "trial judges would do well"  was precatory.
The latter two Linkletter factors, reliance and effect on the administration of justice, are often interdependent. Here, where there was profound reliance on the old rule, the effect of retroactive application of the new rule on the administration of justice could be marked. Instructional law with respect to the effect of voluntary intoxication upon specific intent had in this state long been governed by the rule of Roberts v People. As was stated by the Court of Appeals in footnote 6 of People v Scott, 55 Mich. App. 739, 746; 223 NW2d 330 (1974):
"There would appear to be a real question of whether Crittle, to the extent that it appears to repudiate the capacity standard, should be given retrospective application. While Crittle relies upon the statement made by COOLEY in People v Walker, supra, it is questionable that COOLEY really intended to formulate a rule different from that in Roberts v People, supra. Not only did COOLEY, along with CAMPBELL and GRAVES, sit on both panels, but also COOLEY in his opinion in Walker indicates that what he was saying therein was fully explained by Justice CHRISTANCY in Roberts. Whatever COOLEY may have meant by his language in Walker, it is the rule as stated in Roberts which has been treated as controlling for the last century. Thus while Crittle used COOLEY'S language in Walker as the vehicle by which to formulate the presently approved instruction *404 on intoxication, Crittle marked a change in the established law with respect to what the proper instruction was. It would therefore appear that since the trial courts of this state had every reason to rely on the Roberts rule which had been oft repeated as proper, the change in focus evidenced by Crittle should be given only prospective application from the decisional date of Crittle."
Although I regard the Walker language elevated to law by Crittle as preferable to the rule of Roberts, I concur in the above sentiments with respect to the question of Crittle's retroactivity. It makes no sense at all to hold trial courts to instructional standards that could not have been anticipated. In People v Kirk, 151 Mich. 253, 258; 114 N.W. 1023 (1908), this Court "conceded that the rule of Roberts v People * * * is the law of this State." In People v Eggleston, 186 Mich. 510, 512; 152 N.W. 944 (1915), it was stated that the "true rule was announced in the case of Roberts v People" and followed in Walker. In People v Depew, 215 Mich. 317, 320; 183 N.W. 750 (1921), Roberts was said to be "a leading case upon the subject in this State". In People v Jones, 228 Mich. 426; 200 N.W. 158 (1924), this Court reversed a conviction of assault with intent to murder, with instructions to charge the jury on retrial in accordance with the rule of Roberts. In People v Hearn, 354 Mich. 468, 470; 93 NW2d 302 (1958), an intoxication instruction using the capacity standard was said to have "completely and properly" instructed the jury and "fully protected" the defendant. In People v Berryhill, 8 Mich. App. 497; 154 NW2d 593 (1967), then-Judge T.G. KAVANAGH cited the rule of Roberts as controlling. In People v Kelley, 21 Mich. App. 612, 622-623; 176 NW2d 435 (1970), then-Judge LEVIN acknowledged that the *405 capacity standard was a "correct statement of the law" (Kelley, supra, fn 15), but pointed out that reliance on it by the courts of this state had resulted in "misplaced emphasis" (Kelley, supra, fn 16).
The misplaced emphasis of pre-Crittle law was corrected in that decision by a unanimous Court. However, if trial courts are to be effectively guided by our appellate pronouncements, a rational dependence on our decisions currently in effect must be encouraged.
These juries were properly instructed under the law extant; their verdicts must stand. The Court of Appeals is reversed in Rich and affirmed in Robinson.
KAVANAGH, C.J., and WILLIAMS, LEVIN, COLEMAN, LINDEMER, and RYAN, JJ., concurred with FITZGERALD, J.